DETAILED ACTION
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Preliminary amendment filed on 03/12/2020 has been entered. Claims 8-15 are cancelled. Claims 1-7 are pending in this instant application and are currently under examination.   

Priority
This application is a 371 of PCT/KR2018/009974 filed on 08/29/2018 and claims foreign priority of REPUBLIC OF KOREA 10-2018-0101390 filed on 08/28/2018 and REPUBLIC OF KOREA 10-2017-0120339 filed on 09/19/2017.
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e).
Failure to provide a certified translation may result in no benefit being accorded for the non-English application.

Information Disclosure Statement
The information disclosure statement (IDS) filed on 03/13/2020 has been considered.

Claim Objections
Claim 2 is objected to because of the following informalities: In claim 2, change the incorrect recitation “claim 1, which is” (line 1) to “claim 1, wherein the method is”. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for relieving a hangover or treating alcoholic liver disease after administering ß-glucan that reduces liver injury, does not reasonably provide enablement for relieving a hangover or treating alcoholic liver disease after administering any ß-glucan, or preventing alcoholic liver disease. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or to use the invention commensurate in scope with these claims. Claims 2-6 depend from claim 1.
Applicants claim a method for relieving a hangover or treating alcoholic liver disease after administering ß-glucan (interpreted here as any ß-glucan), and a method for preventing alcoholic liver disease in a subject recited in claims 1 and 7. However, no limiting definition of “preventing" or “prevention” is given in the instant Specification.  In the absence of a limiting definition by the Applicants, "prevention" as described according to the Institute for International Medical Education (pages 15 and 16), is a preventive measure, such as preserving physical fitness in primary prevention and effective intervention to correct departures from good health in secondary prevention.  More 
The Applicant's attention is drawn to In re Wands, 8 USPQ2d 1400 (CAFC1988) at 1404 where the court set forth eight factors to consider when assessing if a disclosure would have required undue experimentation.  Citing Ex parte Forman, 230 USPQ 546 (BdApls 1986) at 547 the court recited eight factors: (1) The nature of the invention; (2) the state of the prior art; (3) the relative skill of those in the art; (4) the predictability or unpredictability of the art; (5) the breadth of the claims; (6) the amount of direction or guidance presented; (7) the presence or absence of working examples; and (8) the quantity of experimentation necessary.
All of the Wands factors have been considered with regard to the instant claims, with the most relevant factors discussed below.
Nature of the invention:   The rejected invention is drawn to A method for relieving a hangover, comprising administering ß-glucan to a subject in need thereof (claim 1); and A method for preventing or treating alcoholic liver disease, comprising administering ß-glucan to a subject in need thereof (claim 7).
Relative skill of those in the art:  The relative skill of those in the art is from biomedical field (see the cited reference below).
Breadth of claims:  The claim is extremely broad in that it encompasses administering of any ß-glucan to relieve a hangover or to treat alcoholic liver disease, or the prevention of alcoholic liver disease in a subject using the instantly claimed method. 
State of the prior art/Predictability or unpredictability of the art:  There is no teaching or suggestion in the state of the prior art that application of certain pharmaceutical method can prevent alcoholic liver disease in a subject. Sun et al. (GUT MICROBES 12(1): e1830693, 2020) disclosed that water-insoluble polysaccharides (WIP, a (1-3)-β-D-glucan) from Wolfporia cocos effectively ameliorated the hepatic inflammatory injury and fat accumulation through modulating gut microbiota in mice with alcoholic hepatic steatosis (AHS). Treatment with WIP activated the PPAR-γ signaling and reduced the inflammation in the colonic epithelia cell, facilitating a hypoxic state that suppresses the overgrowth of fungi and Proteobacteria in the gut. Inoculation of M. guilliermondii into fungi-free mice aggravated the features of AHS. M. guilliermondii was found to generate PGE2 and the gut fungi (M. guilliermondii)-induced PGE2 production in the liver was confirmed as one of the mechanisms in the chronic AHS. Alcohol abuse and alcoholic liver diseases (ALD) spread worldwide. The roles and mechanisms of commensal fungi in the development of ALD have been investigated. The alcohol-enhanced fungal community in gut along with fungi-induced systemic immune response and the fungal β-glucan-activated inflammation response have been demonstrated to be associated with the development of ALD. Translocation of fungal β-D-glucan into circulation induced liver inflammation. β-glucan from C. albicans was demonstrated to induce the production of PGE2 in the blood mononuclear cell (page 1, Abstract; right col., para. 1; page 2, left col. para. 1; page 8, left col., para. 2; right col., para. 2). One of skilled artisan would understand that contemporary treatment or management of excessive alcohol use or alcoholic liver disease is to minimize symptoms, not to prevent, alcoholic liver disease. Also, some fungal β-D-glucans induce production of PGE2 and liver inflammation or injury.
Amount of guidance/Existence of working examples:  It is worth noting that there are no working examples in the instant application to show that the claimed method is effective for preventing alcoholic liver disease in a subject as recited in the claim. The exemplary embodiments of the Specification merely present (i) Example 1: Confirmation of Alcohol Breakdown Effect According to ß-
Quantity of experimentation:  In order to practice the full scope of the invention, one skilled in the art would need to undertake a novel and extensive research program to show that a preventive measure can be achieved after applying the method comprising administering any ß-glucan. Furthermore, one of ordinary skill in the art would need to test a representative number of animals before one of ordinary skill in the art would be able to conclude that any method can be used to prevent alcoholic liver disease in a subject.  Because this research would have to be exhaustive, and because it would involve such a wide and unpredictable scope of use in prevention of alcoholic liver disease in a subject, it would constitute an undue and unpredictable experimental burden.
Lack of a working example is a critical factor to be considered, especially in a case involving an unpredictable and undeveloped art.  See MPEP § 2164. Genetech, 108 F.3d at 1366, states that "a patent is not a hunting license.  It is not a reward for search, but compensation for its successful conclusion" and "[p]atent protection is granted in return for an enabling disclosure of an invention, not for vague intimations of general ideas that may or may not be workable".
Therefore, in view of the Wands factors as discussed above, including the amount of guidance provided and the predictability of the art and the lack of working examples to practice the full scope of the claimed invention herein, a person of ordinary skill in the art would have to engage in undue experimentation, with no assurance of success.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: Claim 3 recites “the side effects are caused by a body weight gain, hepatotoxicity or an increase in blood cholesterol level” which is contradictory to the recitation “side effects caused by a hangover” in the preceding claim 2. Applicant is advised to change the recitation “effects are caused by a body weight gain” (line 2 of claim 3) to “effects include a body weight gain”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3 and 5-7 are rejected under 35 U.S.C. 102(a)(1) or 102(a)(2) as being anticipated by Jia et al. (WO 2017/011523, published on January 19, 2017, PCT filed on July 13, 2016 and benefitted from US Provisional Application No. 62/192,727 filed on July 15, 2015, hereinafter referred to as Jia ‘523), as evidenced by Chihara et al. (Nature 225:943-944, 1970, hereinafter referred to as Chihara ‘1970).
With regard to structural limitations “a method comprising administering ß-glucan (or has a structure of ß-(1,6)-branched (1,3)-glucan; or at 0.001 to 50 wt%) that reduces liver injury to a subject suffering from a hangover (or alcoholic liver disease)” (claims 1 and 5-7):
Jia ‘523 disclosed a method for treatment of and maintaining the health of the liver comprising administering a composition or a mixture of plant extracts including phenylpropanoids from Myristica, polysaccharides from Astragalus, and polysaccharides from Poria. The medical composition an effective ingredient for scavenging reactive oxygen species, maintaining healthy anti-inflammatory process, or treating and managing alcohol hangover and symptoms. The compositions are used to help alleviate or aid at least one liver disorder, wherein the liver disorder comprises alcohol hepatitis, alcohol liver disease, fatty liver disease, steatosis, or steatohepatitis. In certain embodiments, contemplated compounds, medicinal compositions, compositions and methods are used to treat, for example, hepatitis, alcohol liver diseases, cirrhosis or both (page 13/91, lines 3-29; page 14/91, line 1; page 32/91, lines 19-21). A major constituent of Poria cocos wolf (also called fuling) is polysaccharides (Pachyman) in the form of ß-glucan, which is 91-98% of the dried fungal fruit body [Chihara ‘1970 (cited here as evidence only) disclosed that re-examination of the structure of pachyman from Poria cocos Wolf has demonstrated that the ß-(1[Wingdings font/0xE0]3) linear chain has some ß-(1 [Wingdings font/0xE0] 6)-linked branches (page 943, right col., poria cocos polysaccharides, such as antioxidant, antihyperglycemic, soothing the stomach pain, anti-inflammation. The mechanism of the anti-inflammation of P. cocos ethanol extracts is demonstrated as via inhibition of iNOS, COX-2, IL-1ß, and TNF-α in lipopolysaccaride (LPS)-stimulated RAW 264.7 macrophages. Poria extract may be obtained from any suitable source, including polypore mushrooms, Agaricus subrufescens, Agaricus blazei, Poria cocos, Schizophyllum commune, Skeletocutis vulgaris, or any combination thereof (page 16/91, lines 5-15; page 20/91, lines 28-30; page 21/91, lines 1-9). Example 19: Liver Protection Effects of MAP (= Myristica fragrans:Astragalus membranaceus:Poria cocos) Compositions in Acute Ethanol-Induced Liver Toxicity Models. The hepatoprotective activity of the MAP composition was assessed using acute alcohol induced liver toxicity model for "binge drinking". In this study, male CD-1 mice received a total of 4 doses of the composition at oral doses of 300 mg/kg (M/A/P = 48/192/60, in which P is 20% w/w). Mice were pre-treated with three oral doses of MAP followed by gavaging with ethanol at 50% in 12 ml/kg dosing volume and then every 12 hours thereafter for a total of 3 doses. The last oral treatment dose was given between the second and the third ethanol administration. Example 22: Anti-Alcoholic Steatohepatitis (ASH) activity of MAP from acute ethanol-induced liver toxicity models. A statistically significant decrease in the alcoholic steatohepatitis score was observed for mice orally treated with 300 mg/kg MAP composition in comparison to that of the Ethanol group (page 61/91, lines 7-14; page 62/91, lines 1-6;page 65/91, lines 21 and 22; page 66/91, lines 26-28).
Thus, these teachings of Jia ‘523 as evidenced by Chihara ‘1970 anticipate Applicant’s claims 1-3 and 5-7. The method of Jia ‘523 as evidenced by Chihara ‘1970 meets all structural limitation of claimed method and wold achieve the same intended results, including “for suppressing side effects caused by a hangover” and “the side effects include a body weight gain, hepatotoxicity or an increase in blood cholesterol level”, required by claims 2 and 3. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1 .56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over by Jia et al. (WO 2017/011523, published on January 19, 2017, PCT filed on July 13, 2016 and benefitted from US Chihara et al. (Nature 225:943-944, 1970, hereinafter referred to as Chihara ‘1970), and in view of Du et al. (Front. Pharmacol. 8:252, published on May 15, 2017, hereinafter referred to as Du ‘2017). Claims 1-3 and 5-7 are rejected here because they have been rejected by the primary reference under 102 above.
Jia ‘523 disclosed a method for treatment of and maintaining the health of the liver comprising administering a composition or a mixture of plant extracts including phenylpropanoids from Myristica, polysaccharides from Astragalus, and polysaccharides from Poria. The medical composition an effective ingredient for scavenging reactive oxygen species, maintaining healthy anti-inflammatory process, or treating and managing alcohol hangover and symptoms. The compositions are used to help alleviate or aid at least one liver disorder, wherein the liver disorder comprises alcohol hepatitis, alcohol liver disease, fatty liver disease, steatosis, or steatohepatitis. In certain embodiments, contemplated compounds, medicinal compositions, compositions and methods are used to treat, for example, hepatitis, alcohol liver diseases, cirrhosis or both (page 13/91, lines 3-29; page 14/91, line 1; page 32/91, lines 19-21). A major constituent of Poria cocos wolf (also called fuling) is polysaccharides (Pachyman) in the form of ß-glucan, which is 91-98% of the dried fungal fruit body [Chihara ‘1970 (cited here as evidence only) disclosed that re-examination of the structure of pachyman from Poria cocos Wolf has demonstrated that the ß-(1[Wingdings font/0xE0]3) linear chain has some ß-(1 [Wingdings font/0xE0] 6)-linked branches (page 943, right col., para. 2). Variable biological functions have been reported for poria cocos polysaccharides, such as antioxidant, antihyperglycemic, soothing the stomach pain, anti-inflammation. The mechanism of the anti-inflammation of P. cocos ethanol extracts is demonstrated as via inhibition of iNOS, COX-2, IL-1ß, and TNF-α in lipopolysaccaride (LPS)-stimulated RAW 264.7 macrophages. Poria extract may be obtained from any suitable source, including polypore mushrooms, Agaricus subrufescens, Agaricus blazei, Poria cocos, Schizophyllum commune, Skeletocutis vulgaris, or any combination thereof (page 16/91, lines 5-Liver Protection Effects of MAP (= Myristica fragrans:Astragalus membranaceus:Poria cocos) Compositions in Acute Ethanol-Induced Liver Toxicity Models. The hepatoprotective activity of the MAP composition was assessed using acute alcohol induced liver toxicity model for "binge drinking". In this study, male CD-1 mice received a total of 4 doses of the composition at oral doses of 300 mg/kg (M/A/P = 48/192/60, in which P is 20% w/w). Mice were pre-treated with three oral doses of MAP followed by gavaging with ethanol at 50% in 12 ml/kg dosing volume and then every 12 hours thereafter for a total of 3 doses. The last oral treatment dose was given between the second and the third ethanol administration. Example 22: Anti-Alcoholic Steatohepatitis (ASH) activity of MAP from acute ethanol-induced liver toxicity models. A statistically significant decrease in the alcoholic steatohepatitis score was observed for mice orally treated with 300 mg/kg MAP composition in comparison to that of the Ethanol group (page 61/91, lines 7-14; page 62/91, lines 1-6;page 65/91, lines 21 and 22; page 66/91, lines 26-28).
Jia ‘523 evidenced by Chihara ‘1970 did not explicitly disclose “the ß-glucan is isolated from Schizophyllum commune or a culture thereof”, required by claim 4.
Du ‘2017 disclosed an exopolysaccharide from a submerged mycelial fermentation of Schizophyllum commune. The exopolysaccharide contained a ß-(1→3) glycosidic backbone, (1→4)- and (1→6)-glycosidic side chain, and high amount of glucose. The anti-inflammatory activity of exopolysaccharide was assessed by inhibiting the production of nitric oxide (NO), inducible nitric oxide synthase (iNOS), and 5- lipoxygenase (5-LOX) from macrophages. This exopolysaccharide significantly (p < 0.05) inhibited lipopolysaccharides-induced iNOS expression levels in the cells in a dose-dependent manner (page 1, para. 1-3).
Thus, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to substitute the ß-glucan (or polysaccharide) of Poria cocos wolf as taught by Jia ‘523 evidenced by Chihara ‘1970 with the ß-glucan (or exopolysaccharide) from Schizophyllum commune poria cocos polysaccharides (or ß-glucan) include anti-inflammation. The mechanism of the anti-inflammation of P. cocos ethanol extracts is via inhibition of iNOS, COX-2. Poria extract may be obtained from Poria cocos, Schizophyllum commune, (2) Du ‘2017 teaches that anti-inflammatory activity of exopolysaccharide (or ß-glucan) from Schizophyllum commune includes inhibition of nitric oxide (NO) and inducible nitric oxide synthase (iNOS) production, described above. Thus, one of skill in the art would have a reasonable expectation that by substituting the ß-glucan (or polysaccharide) of Poria cocos wolf as taught by Jia ‘523 evidenced by Chihara ‘1970 with the ß-glucan (or exopolysaccharide) from Schizophyllum commune in view of Du ‘2017 to treat hangover or alcoholic liver disease, one would achieve Applicant’s claims 1-7. "Exemplary rationales that may support a conclusion of obviousness include: (B) Simple substitution of one known element for another to obtain predictable results". See MPEP § 2143 [R-10.2019] [I].

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-5 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 6, and 7 of copending Application No. 16/609,734 (Lee et al., claim set of 10/30/2019). Although the claims at issue are not identical, they are not patentably distinct from each other because Appl 734 claims “A method for preventing or treating obesity (or suppressing side effects caused by the supplement for reducing body fat; or suppressing hepatotoxicity or an increase in total cholesterol content in blood), the method comprising administering a supplernent for reducing body fat and ß-glucan (or isolated from Schizophyllum commune or a culture thereof; or has a structure of ß-(1,6)-branched (1,3)-glucan) to a subject in need thereof” (claims 1-3, 6, and 7).
Thus, claims 1-5 of this instant application encompass or overlap with claims 1-3, 6, and 7 of Appl 734. This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YIH-HORNG SHIAO whose telephone number is (571)272-7135.  The examiner can normally be reached on Mon-Thur, 08:30 am to 07:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia (Anna) Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YIH-HORNG SHIAO/Primary Examiner, Art Unit 1623